—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered July 26, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree (two counts), criminal sale of a controlled substance in the second and third degrees, criminal sale of a controlled substance in or near school grounds (four counts) and criminal possession of a weapon in the third degree, and sentencing him to an aggregate term of 15 years to life, unanimously affirmed.
There is no indication that a deliberating juror’s impending airline flight had any effect on his ability to deliberate and render a verdict fairly and impartially. Jury deliberations continued past the scheduled time of the juror’s flight, and the jury ultimately reached a verdict without incident. Defendant’s claim that the impending flight had affected the juror’s ability to reach a verdict is conjectural (cf. People v Agosto, 73 NY2d 963, 966-967 [1989]).
Defendant’s mandatory minimum sentence for first-degree sale is not unconstitutional (see People v Thompson, 83 NY2d 477 [1994]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them and find no basis upon which to dismiss any of the counts. Concur — Buckley, P.J., Rosenberger, Lerner, Friedman and Gonzalez, JJ.